Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-20 were previously pending and subject to a non-final office action mailed on March 2, 2022. Claims 1-20 are left as previously presented. Claims 1-20 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed June 2, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-20 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Chopra (U.S. Patent Application Publication No. 2019/0164126), Akselrod (U.S. Patent No. 11,222,289), Fox (U.S. Patent No. 11,182,864) and Tseng (U.S. Patent Application Publication No. 2020/0151800) as indicated in the March 2, 2022 non-final office action. 
The next closest prior art is “Real-time control of express pickup and delivery processes in a dynamic environment” Published by Institute of business computing and operations research, University of Wuppertal in 2014 discloses a method of optimizing pick-up and delivery process of orders. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-20.
“adding the order to a queue of assembled checked-in orders for the physical store; determining an estimated arrival time based on geo-tracking of the mobile device of the user; generating an estimated wait time using the machine learning model, as trained, and based on input data comprising the estimated arrival time, order information for each assembled checked-in order in the queue of assembled checked-in orders, historical information about the user, historical information about the physical store, and dynamic wait time data for the physical store; and sending the estimated wait time to at least one of the physical store or the mobile device of the user.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628